Order entered November 28, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00909-CR

                             EX PARTE QUINCY BLAKELY

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. WX18-90017-M

                                         ORDER
       Before the Court is appellant’s November 26, 2018 motion to extend the time to file his

brief. We GRANT the motion and ORDER appellant’s brief filed as of the date of this order.

       The State’s brief shall be due TWENTY DAYS from the date of this order.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE